Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000472
                                                     10-JAN-2013
                                                     01:54 PM



                         SCWC-11-0000472

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       JOHN EMERY KNIGHT, Petitioner/Petitioner-Appellant,

                               vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP XX-XXXXXXX; S.P.P. NO. 10-1-0052; CR. NO. 91-2108)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
    Circuit Judge Nishimura, in place of Acoba, J., recused,
  and Circuit Judge Perkins, in place of Pollack, J., recused)

          It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.

2011); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed

December 31, 2012, is dismissed without prejudice to re-filing

the application pursuant to HRAP Rule 40.1(a) (2012) (“The

application shall be filed within thirty days after the filing of
the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, January 10, 2013.

John Emery Knight,                    /s/ Mark E. Recktenwald
petitioner/petitioner-appellant
pro se                                /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Rhonda A. Nishimura

                                      /s/ Richard K. Perkins




                                  2